MEMORANDUM **
Francisco Torres-Salas, a native and citizen of Mexico, petitions for review of the former Legalization Appeals Unit’s (“LAU”) order dismissing Torres-Salas’ appeal from the denial of his Special Agricultural Worker (“SAW”) application. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a SAW application, Perez-Martin v. Ashcroft, 394 F.3d 752, 758 (9th Cir.2005), and we deny the petition for review.
The LAU did not abuse its discretion in dismissing Torres-Salas’ SAW appeal where Torres-Salas provided insufficient evidence of qualifying employment. See Perez-Martin, 394 F.3d at 759-60 (to overcome derogatory government evidence, an applicant must provide enough evidence to show qualifying employment “as a matter of just and reasonable inference”) (quoting 8 U.S.C. § 1160(b)(3)(B)(iii)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.